Case 2:15-cr-20652-GCS-DRG ECF No. 1583 filed 12/18/19                PageID.22121       Page 1 of 6




                                                                                                 1


                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF MICHIGAN

                                          SOUTHERN DIVISION




            UNITED STATES OF AMERICA,

                          Plaintiff,
            v.                                                                File No. 15-20652

            ARLANDIS SHY, II,

                          Defendant.
            ______________________________/




                                  DETENTION HEARING ADJOURNED




                            BEFORE THE HONORABLE ANTHONY P. PATTI

                                United States Magistrate Judge
                           Theodore Levin United States Courthouse

                                 231 West Lafayette Boulevoard

                                    Detroit, Michigan 48226

                                       Friday, March 4, 2016




                      TRANSCRIPT PRODUCED FROM DIGITAL VOICE RECORDING

                         TRANSCRIBER NOT PRESENT AT LIVE PROCEEDINGS




                                USA v. Arlandis Shy, II   #15-20652    Detention Hrg. Adj.
Case 2:15-cr-20652-GCS-DRG ECF No. 1583 filed 12/18/19                 PageID.22122       Page 2 of 6




                                                                                                  2



            APPEARANCES:



            For the Plaintiff:          CHRISTOPHER GRAVELINE
                                        United States Attorney's Office
                                        211 West Fort Street
                                        Suite 2001
                                        Detroit, MI 48226
                                        313-226-9155
                                        Email: christopher.graveline@usdoj.gov



            For the Defendant:          KIMBERLY LEWIS
                                        615 Griswold
                                        Suite 1300
                                        Detroit, MI 48226
                                        313-963-5310
                                        Email: kimberlylewis12011@hotmail.com




            Transcribed by:             PEG L. GOODRICH, CSR-0258, RMR
                                        Federal Official Court Reporter
                                        www.transcriptorders.com




                                 USA v. Arlandis Shy, II   #15-20652    Detention Hrg. Adj.
Case 2:15-cr-20652-GCS-DRG ECF No. 1583 filed 12/18/19                  PageID.22123       Page 3 of 6




                                                                                                   3



                                T A B L E       O F        C O N T E N T S

                                                                                               PAGE

            DETENTION HEARING ADJOURNED:                                                          4




            CERTIFICATE OF COURT REPORTER:                                                        6




            EXHIBITS:                                                       IDENTIFIED RECEIVED

                 None marked.




                                 USA v. Arlandis Shy, II    #15-20652    Detention Hrg. Adj.
Case 2:15-cr-20652-GCS-DRG ECF No. 1583 filed 12/18/19               PageID.22124       Page 4 of 6




                                                                                                4


         1                     Detroit, Michigan

         2                     Friday, March 4, 2016

         3                     At 2:50 p.m.

         4           (Court, counsel and defendant present)

         5                               * * * * * * * * *

         6           THE CLERK: The Court calls 15-20652, United States of

         7 America versus Arlandis Shy, II.
         8           MR. GRAVELINE: Good afternoon, your Honor. Chris Graveline

         9 on behalf of the United States.

        10           THE COURT: Good afternoon.

        11           MS. LEWIS: Good afternoon, your Honor. Kimberly Lewis on

        12 behalf Arlandis Shy.

        13           THE COURT: Good afternoon.

        14           MS. LEWIS: And Mr. Shy is present.

        15           THE COURT: Right. Mr. Shy, I think we met yesterday,

        16 didn't we?

        17           THE DEFENDANT: Yes, your Honor. Or no, it was two days
        18 ago.

        19           THE COURT: Two days ago. Okay. Seemed like yesterday.

        20           Okay. We've got a completion of arraignment and detention

        21 hearing scheduled but I've been told perhaps there is going to be an

        22 adjournment.

        23           MR. GRAVELINE: Your Honor, we've pushed both of those dates

        24 until next Tuesday, is that correct?

        25           MS. LEWIS: Monday.




                               USA v. Arlandis Shy, II   #15-20652    Detention Hrg. Adj.
Case 2:15-cr-20652-GCS-DRG ECF No. 1583 filed 12/18/19               PageID.22125       Page 5 of 6




                                                                                                5


         1           MR. GRAVELINE: Monday. I'm sorry, Monday. So March 7th,

         2 your Honor.

         3           THE COURT: So both of you want that?

         4           MS. LEWIS: As long as the Pre-Trial Services has enough

         5 time to verify the information contained in their report. They just

         6 interviewed my client today so a lot of things they didn't verify.

         7 Would Monday be enough time?
         8           THE COURT: Let me ask.

         9           PRE-TRIAL SERVICES OFFICER: We will make sure that happens.

        10           THE COURT: Okay. Very good. This matter will be

        11 adjourned, both the detention hearing and completion of arraignment

        12 until Monday at one o'clock.

        13           Thank you.

        14           MS. LEWIS: Thank you, your Honor.

        15           MR. GRAVELINE: Thank you.

        16           THE DEFENDANT: Thank you.

        17           (At 2:51 p.m. - proceedings adjourned)
        18                                      *******

        19

        20

        21

        22

        23

        24

        25




                               USA v. Arlandis Shy, II   #15-20652    Detention Hrg. Adj.
Case 2:15-cr-20652-GCS-DRG ECF No. 1583 filed 12/18/19               PageID.22126       Page 6 of 6




                                                                                                6


         1                       CERTIFICATE OF TRANSCRIBER
         2

         3

         4                I, PEG L. GOODRICH, Official Court Reporter

         5       in and for the United States District Court, Eastern

         6       District of Michigan, appointed pursuant to the

         7       provisions of Title 28, United States Code, Section
         8       753, do hereby certify that the foregoing proceedings

         9       held before the HONORABLE ANTHONY P. PATTI, Magistrate

        10       Court Judge, is a true and correct transcription, to the

        11       best of my ability, of the digital sound recording taken

        12       in the matter of UNITED STATES OF AMERICA v ARLANDIS

        13       SHY, II, File No. 15-20652, held on Friday, March 4,

        14       2016.

        15

        16

        17
        18
                                         s/Peg L. Goodrich
        19                               Peg L. Goodrich, CSR, RMR
                                         Federal Official Court Reporter
        20                               United States District Court
                                         Eastern District of Michigan
        21

        22 Date: December 17, 2019

        23

        24

        25




                               USA v. Arlandis Shy, II   #15-20652    Detention Hrg. Adj.
